Citation Nr: 0840146	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-05 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral leg 
condition.

2.  Entitlement to service connection for depression.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from April 1965 to June 1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The Board notes that the veteran 
subsequently moved to Arkansas.  Accordingly, the claims 
folder was transferred to the RO in North Little Rock, 
Arkansas.

The Board notes that in the February 2007 VA Form 9, the 
veteran stated he was only wished to appeal the issues of 
entitlement to service connection for bilateral leg condition 
and depression.  As such, the issue of entitlement to service 
connection for a bilateral foot condition is not before the 
Board.  

A hearing in front of the undersigned Acting Veterans Law 
Judge was held in August 2008.  A transcript of the hearing 
has been associated with the claim file.  

At the hearing the veteran stated he did not currently have a 
representative and wished to proceed pro se.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

In this vein, the U.S. Court of Appeals for Veterans Claims 
held in McLendon v. Nicholson, 20 Vet. App. 79 (2006), that 
in disability compensation (service connection) claims, the 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

With regard to the claim of entitlement to service connection 
for a bilateral leg condition, the Board finds that a VA 
examination is necessary.  Service medical treatment records 
show that in May 1965 the veteran was seen for complaints of 
pain in both ankles and legs.  A Report of Medical History of 
May 1965 showed that the veteran complained of weak ankles 
and legs.  He also complained of cramps in his legs and 
swollen and painful joints.  

Post-service VA outpatient treatment records show a diagnosis 
of cellulitis, with treatment for recurring bouts of 
cellulitis on his right lower extremity.

At his August 2008 hearing, the veteran testified that he 
continued to experience swelling and pain on his legs since 
service and through the present.  

The evidence detailed above suggests that the current leg 
symptoms may be associated with the veteran's service.  For 
this reason, he should be afforded a VA examination to 
further determine the etiology of his bilateral leg 
disability.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Furthermore, following the hearing in August 2008, Social 
Security Administration (SSA) documents (contained 
electronically on a compact disc) were obtained and 
associated with the claim file.  At the hearing the veteran 
testified that he had been awarded SSA disability based on 
his cellulitis of the legs.  The veteran did not submit a 
written waiver of consideration of the SSA documents by the 
RO.  See 38 C.F.R. §§ 19.37, 20.1304; Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Therefore the bilateral leg condition 
claim must be remanded for initial consideration of this 
evidence by the RO.

The VCAA also provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. 

Regarding the issue of entitlement to service connection for 
depression, the Board notes that in a Report of Medical 
History of May 1965 the veteran stated he experienced 
frequent trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, and nervous trouble.  
Furthermore, the examiner noted that the veteran was being 
followed by the Mental Health Clinic and that he had many 
functional complaints.  The record does not contain any 
treatment records from the Mental Health Clinic, or any 
records for treatment of any psychiatric condition.  
Therefore, it appears that there may be outstanding treatment 
records.  Moreover, there is no indication that a request for 
mental health records has been made.  Therefore, such a 
request should be made and any records obtained should be 
associated with the claim file.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any bilateral leg 
disability he may currently have, 
including cellulitis.  All necessary 
tests should be conducted.  If current 
disability of the legs is found, the VA 
examiner should state whether it is at 
least as likely as not that the leg 
complaints and treatment demonstrated 
in service constitute early 
manifestations of the current 
disability or if the current disability 
is otherwise causally related to active 
service.  All opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record.

2.  Request all treatment records, 
including specifically any mental 
health treatment records, for the 
veteran from the U.S. Army Hospital in 
Fort Polk, Louisiana and from the 
National Personnel Records Center, for 
the period of time from April 1965 to 
June 1965.  If no records are available 
a negative response is requested.  

3.  Upon completion of the above, 
readjudicate the claims.  Consider all 
evidence received since issuance of the 
most recent Statement of the Case.  If 
any benefit sought on appeal remains 
denied, the appellant should be 
furnished an appropriate supplemental 
statement of the case and be provided 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




